OPINION OF THE COURT
Memorandum.
Order is unanimously reversed, without costs, third-party *66defendant’s motion for summary judgment granted and third-party complaint dismissed.
In our opinion, Bank Leumi’s refusal to honor the letters of credit was justified since, by their express terms, the letters had expired prior to the presentation of the required documents. We note that said letters of credit are governed by the Uniform Customs and Practice for Commercial Documentary Credits (Uniform Commercial Code, § 5-102, subd [4]). Since the Uniform Customs and Practice for Commercial Documentary Credits is silent on the question of oral modifications of irrevocable letters of credit, such modifications are governed by pre-Uniform Commercial Code case law (United Bank v Cambridge Sporting Goods Corp., 41 NY2d 254, 258, n 2). Under the circumstances, the alleged oral extension of the expiration dates was ineffective (Uniform Commercial Code, § 5-104, subd [1]; Harfield, Practice Commentary, McKinney’s Cons Laws of NY, Book 62-1A, Uniform Commercial Code, § 5-104, p 656; 9 CJS, Banks and Banking, § 177; O’Meara Co. v National Park Bank of N. Y., 239 NY 386, mot for rearg den 240 NY 607).
We pass on no other issues raised by the appellant.
Concur: Farley, P. J., Pittoni and Silberman, JJ.